Per Curiam.
The plaintiff in error was indicted, tried and convicted for manslaughter. The indictment charged the defendant with having on the 12th day of February, 1927, at the town of Irvington, Essex county, New Jersey, killed Charles Kuhn by running over him with an automobile.
The plaintiff in error files nine assignments of error. One to six, error in the charge. Seven to nine, error in refusing to charge certain requests.
We find no error in the charge. The alleged errors in the refusal to charge are all covered by the charge so far as it was proper for the court to charge.
The plaintiff in error in the brief argues the points raised under three heads. It would serve no useful purpose to go over and review these alleged errors in detail. We find no error in the record.
The judgment of the Essex County Quarter Sessions is affirmed.